Citation Nr: 0623640	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-26 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1987 to July 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.

For the reasons explained below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

One of the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) , 38 U.S.C.A. § 5103A(d) (West 2002), provides 
that VA will obtain an examination or opinion if the evidence 
reflects the existence of current disability that may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4) (2005); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).

In the present case, the veteran was diagnosed with tinnitus 
in October 1995.  He stated in his June 2003 claim that he 
has had symptoms of tinnitus continuously since service, and 
he is competent to so testify.  Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  The audiology examinations from the time of 
entrance into service and at the time of separation show some 
apparent decrease in hearing acuity.  Thus, although there 
were no complaints of tinnitus in service and the ears were 
normal on separation, there is evidence that the veteran has 
tinnitus that may be associated with service, but no medical 
opinion as to whether the tinnitus is related to service or 
something else, such as his post-service employment as a rock 
blaster noted in the August 2002 VA clinic progress note.  A 
remand is therefore warranted to obtain such an opinion.

The Board also notes that Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), decided while this appeal was pending, 
indicated that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, i.e., 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  On remand, the AMC should ensure 
compliance with this and all other relevant precedent. 

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a new VCAA letter 
that explains the application of the VCAA 
to the his claim for service connection 
for tinnitus, and that complies with all 
of the VCAA's notice requirements as 
explained in all relevant precedent, 
including Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In this letter, 
ask the veteran to indicate his dates of 
employment as a rock blaster and the name 
and address of the organization for which 
he performs this work.  Also ask if any 
physical examinations were conducted as 
part of this or any other post-service 
employment that the veteran may have had.

2.  As indicated, request from the 
veteran's employer (referred to in the 
above paragraph) any medical records 
relating to the veteran, including, but 
not limited to, audiology examinations.  
Appellant's assistance is to be requested 
as needed.  If it is indicated that no 
examinations were ever conducted as part 
of employment, then no search for records 
is indicated.

3.  After any additional evidence has 
been obtained, but whether or not records 
are obtained, schedule the veteran for VA 
audiology and ear, nose, and throat 
examination(s) to determine the etiology 
of his tinnitus.  The claims folder must 
be made available to the VA examiner(s), 
and the examiner(s) is/are asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing 
should be done and the examiner(s) should 
review the results of any testing prior 
to completion of the examination report.

The examiner(s) should indicate whether 
it is at least as likely as not that the 
veteran's tinnitus is related to his 
military service or other event or 
occurrence.  The examiner should consider 
the veteran's in-service work as a truck 
driver, his post-service work as a rock 
blaster, the audiology examinations 
conducted at the time of entrance into 
service and separation, and any other 
relevant evidence.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

4.  Then, review any additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case (SSOC).  No action by 
the veteran is required until he receives further notice.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


